Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 4-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
It is known in the prior art that devices may be inserted into the human body for the retrieval of information, such as pill camera, and that a device may be used to track the position and aid in getting information from these antennas using radio frequency communications.   The prior art does not teach or fairly suggest a position detection apparatus comprising: a first antenna attached to a predetermined position of a subject and configured to receive a wireless signal transmitted from a medical apparatus inserted into the subject; a second antenna attached to the subject at a different position relative to the predetermined position of the subject to which the first antenna is attached, wherein the different position varies based on a physical form of the subject, and configured to receive the wireless signal; and a processor comprising hardware, the processor being configured to: calculate a first received strength of the wireless signal received by the first antenna and a second received strength of the wireless signal received by the second antenna; calculate an attachment position of the second antenna based on the first received strength and the second received strength; and calculate a position of the medical apparatus based on the attachment position of the second antenna calculated, wherein the processor is configured to select, from a plurality of wireless signals sequentially received, the wireless signal for which the first received strength and the second received strength is calculated, and wherein the processor is configured to, in calculating the attachment position: calculate a ratio of the first received strength and the second received strength; calculate, based on the ratio, an amount of positional change of the second antenna representing a difference between a possible attachment position of the second antenna and a previously stored reference location of the second antenna; and calculate the attachment position of the second antenna based on the amount of positional change of the second antenna calculated.  When incorporating all the limitations of the respective claims as a whole and in combination, none of the prior art discloses the features as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEWIS G WEST/            Primary Examiner, Art Unit 2648